
	

115 SRES 403 ATS: Designating February 2018 as “American Heart Month” and February 2, 2018, as “National Wear Red Day”.
U.S. Senate
2018-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 403
		IN THE SENATE OF THE UNITED STATES
		
			February 12, 2018
			Ms. Hirono (for herself, Ms. Murkowski, Mrs. Feinstein, Ms. Heitkamp, Ms. Cantwell, Ms. Stabenow, Mrs. Fischer, Mr. Hoeven, Mrs. Capito, Ms. Baldwin, Mrs. Shaheen, Ms. Warren, Mrs. Murray, Ms. Hassan, Ms. Smith, Ms. Klobuchar, and Ms. Duckworth) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating February 2018 as American Heart Month and February 2, 2018, as National Wear Red Day.
	
	
 Whereas cardiovascular disease affects men, women, and children of every age and race in the United States;
 Whereas, between 2003 and 2013, the death rate from cardiovascular disease fell nearly 30 percent, but cardiovascular disease continues to be the leading cause of death in the United States, taking the lives of approximately 800,000 individuals in the United States each year and accounting for 1 in 3 deaths across the United States;
 Whereas congenital heart defects are the most common birth defect in the United States, as well as the leading killer of infants with birth defects;
 Whereas, each year, an estimated 790,000 individuals in the United States have a heart attack, of whom an estimated 115,000 die;
 Whereas cardiovascular disease accounts for $555,000,000,000 in health care expenditures and lost productivity annually;
 Whereas, by 2035, cardiovascular disease will account for $1,093,900,000,000 in health care expenditures and lost productivity annually;
 Whereas individuals in the United States have made great progress in reducing the death rate for cardiovascular disease, but this progress has been more modest with respect to the death rate for cardiovascular disease in women and minorities;
 Whereas many people do not recognize that cardiovascular disease is the leading killer of women in the United States, taking the lives of 400,000 women in 2014;
 Whereas nearly 2⁄3 of women who unexpectedly die of cardiovascular disease have no previous symptoms of the disease;
 Whereas nearly 1⁄2 of all African-American adults have some form of cardiovascular disease, including 47.7 percent of African-American women and 46 percent of African-American men;
 Whereas Alaska Natives die from cardiovascular disease at younger ages than individuals from other ethnic groups;
 Whereas it is estimated that 36 percent of Alaska Natives and American Indians who die of cardiovascular disease die before reaching 65 years of age;
 Whereas many minority women, including African-American, Hispanic, Asian-American, and Native American women and women from indigenous populations, have a greater prevalence of risk factors or are at a higher risk of death from heart disease, stroke, and other cardiovascular diseases, but are less likely to know of the risk;
 Whereas, between 1965 and 2017, treatment of cardiovascular disease for women was largely based on medical research on men;
 Whereas, due to the differences in cardiovascular disease between men and women, more research and data on the effects of cardiovascular disease treatments for women is vital;
 Whereas extensive clinical and statistical studies have identified major and contributing factors that increase the risk of cardiovascular disease, including—
 (1)high blood pressure;
 (2)high blood cholesterol; (3)smoking tobacco products;
 (4)exposure to tobacco smoke;
 (5)physical inactivity; (6)obesity; and
 (7)diabetes mellitus; Whereas an individual can greatly reduce the risk of cardiovascular disease through lifestyle modification coupled with medical treatment when necessary;
 Whereas greater awareness and early detection of risk factors for cardiovascular disease can improve and save the lives of thousands of individuals in the United States each year;
 Whereas, under section 101(1) of title 36, United States Code, the President is requested to issue an annual proclamation designating February as American Heart Month;
 Whereas the National Heart, Lung, and Blood Institute of the National Institutes of Health, the American Heart Association, and many other organizations celebrate National Wear Red Day during February by going red to increase awareness about cardiovascular disease as the leading killer of women; and
 Whereas, every year since 1964, the President has issued a proclamation designating the month of February as American Heart Month: Now, therefore, be it
		
	
 That the Senate— (1)designates—
 (A)February 2018 as American Heart Month; and (B)February 2, 2018, as National Wear Red Day;
 (2)supports the goals and ideals of American Heart Month and National Wear Red Day; (3)recognizes and reaffirms the commitment in the United States to fighting cardiovascular disease by—
 (A)promoting awareness about the causes, risks, and prevention of cardiovascular disease;
 (B)supporting research on cardiovascular disease; and (C)expanding access to medical treatment;
 (4)commends the efforts of States, territories, and possessions of the United States, localities, nonprofit organizations, businesses and other entities, and the people of the United States who support American Heart Month and National Wear Red Day; and
 (5)encourages every individual in the United States to learn about his or her risk for cardiovascular disease.
			
